Citation Nr: 0701438	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability, to include chondromalacia.

2.  Entitlement to an initial increased (compensable) rating 
for hearing loss in the left ear.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The issue of entitlement to an initial compensable rating for 
hearing loss in the left ear addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in August 2002 denied the 
veteran's claim for service connection for a right knee 
disability.

2.  Evidence received since the RO's decision of August 2002 
includes a diagnosis of a right knee disability, which 
relates to a new, unestablished fact not previously of record 
at the time of the prior decision.  

3.  The medical evidence of record shows that, while the 
veteran has a diagnosis of chondromalacia of the right knee, 
it also shows that it is not related to any incident or event 
of active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant a 
reopening of the veteran's claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Service connection for a right knee disability, to 
include chondromalacia, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a June  2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  I this letter and another one sent to him in 
April 2004, the veteran was informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also fully notified of the need 
to give VA any evidence pertaining to his claim.  That is, 
the VA letters advised the veteran to let VA know of any 
information or evidence in his possession which would aid in 
the substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  While not in compliance with recent jurisprudential 
precedent, such lack of notice constitutes a harmless error, 
as the final decision results in a denial of the veteran's 
claim.  See 38 C.F.R. § 20.1102; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  That is, as the 
preponderance of the evidence is against a grant of service 
connection for a right knee disability, any questions as to 
the proper or potential ratings and effective dates are moot.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to the United States Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the type of notice claimants must be provided when 
making an application to reopen a previously denied claim, 
the Board finds that adjudication of the claim to reopen for 
a right knee disability may go forward because, as noted 
above, the RO's June 2002 and April 2004 VCAA letters 
provided the veteran with notice of what elements were 
required to reopen his claim and the elements necessary to 
substantiate the underlying claim for service connection.  
38 U.S.C.A. §§ 5103, 5108; 38 C.F.R. § 3.156.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination of the veteran's right 
knee and a competent opinion addressing the contended nexus 
to service was obtained.  The evidence is sufficient to 
adjudicate this appeal; another examination or medical 
opinion is not necessary to resolve the issue addressed in 
this decision.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

New and Material Evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c). The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and adjudicate on the merits.  See 
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

The veteran filed his claim to reopen in February 2004.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a) (2006).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).


Analysis

New and Material Evidence Regarding Service Connection for a 
Right Knee Disability

The veteran was initially denied service connection for a 
right knee condition in an August 2002 rating decision that 
was never appealed.  This decision is now final.  In February 
2004, the veteran put forth his current claim again alleging 
that he currently experiences a right knee disability as a 
result of his service in the U.S. Army.  The initial question 
for the Board is to determine is whether new and material 
evidence has been received to reopen the claim for service 
connection.  

The veteran's claim was denied in August 2002 due to the 
absence of competent evidence of a current diagnosis of a 
right knee disability.  A search of the service medical 
history reveals that the veteran did receive treatment for a 
right knee condition in February and March 1972.  
Specifically, the veteran was treated for a stress fracture 
in the right knee, and was prescribed whirlpool therapy to 
alleviate associated pain.  At the time of separation in June 
1972, however, the veteran was not noted to have any 
deficiencies with his right knee; an objective examination at 
that time showed a normal right knee.  

After service, the earliest indication of knee complaints 
comes in the form of a VA clinical report dated in June 2002, 
approximately 20 years post-service, where the veteran 
complained of tightness and pain in the right knee.  A 
private X-ray examination of the right knee in August 2002 
was normal with no indication of a fracture or arthritic 
deformity.  

The veteran was afforded a comprehensive VA orthopedic 
examination in March 2005.  Following clinical and X-ray 
examinations of the knee, the diagnostic impression was 
"most likely" chondromalacia in the right knee.  This 
medical evidence is sufficient to establish a current 
diagnosis of a right knee disability.  No residuals of an old 
fracture or other trauma were identified.  The question that 
remains is whether there is competent evidence of a nexus 
between the current right knee disability and any incident of 
service.
With respect to the contended causal relationship, the 
evidence of record does not suggest such a causal link.  
Specifically, in the report of the March 2005 VA examination, 
the veteran's right knee stress fracture was found to "not 
[be] causative [from] his discharge from the military service 
as he was allowed to continue on recruit training."  While 
the examiner stated that he was unable to review the entire 
claims file, he did mention that he had reviewed clinical 
records of the veteran's treatment which were available upon 
examination.  Based on this and on objective examination of 
the veteran, the examiner opined that there was no evidence 
"to indicate direct nexus association to military service of 
33 years ago."  The examiner stated that he reached his 
conclusion in light of "the long delay between active 
military service and the veteran's initial presentation 
complaining of right knee pain."  Thus, this competent 
opinion weighs against the veteran's claim.  There is no 
competent contrary opinion of record.  

The March 2005 medical opinion coincides with established 
judicial precedent holding that passage of time between 
service and an initial complaint of a disability can, in 
itself, be probative evidence against a veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered in service connection claims).  The approximately 
three decades between service and an onset of chondromalacia, 
as well as the opinion of the March 2005 VA examiner, forms 
an overwhelming preponderance of the evidence against the 
claim that there is a causal relationship  between service 
and a current right knee disability..

The only indication suggestive of a link between the 
veteran's current chondromalacia of the right knee and any 
incident or event in service comes from his own lay 
testimony.  As the veteran has not been shown to have the 
proper medical knowledge to render an opinion on the etiology 
of his disorder, his assertions regarding such are of no 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a right knee disability, and to 
this extent only, the claim is granted.  

Entitlement to service connection for a right knee 
disability, to include chondromalacia, is denied.  


REMAND

The veteran was initially granted service connection for 
hearing loss in the left ear in a September 2004 rating 
decision, but the level of disability was rated as 
noncompensable.  The veteran asserts, in essence, that his 
right knee disorder is disabling and it warrants a 
compensable evaluation.  In reviewing the record, the Board 
notes that the veteran was never specifically informed as to 
what evidence is required to prevail on a claim for 
entitlement to an increased rating for his hearing loss.  In 
compliance with notice requirements set forth under the VCAA, 
it is necessary that the veteran be informed as to what 
evidence he is to provide and what evidence is to be provided 
for him by VA, before adjudication can be made on his claim 
for an increase.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the veteran was notified 
of evidence required to establish service connection for 
hearing loss, but, notes that upon the grant of service 
connection, was not notified as to what was necessary to 
establish a higher evaluation.  It is therefore imperative 
that this claim be remanded for further procedural 
development.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Specifically, 
with regard to the veteran's claim for an 
increase in disability evaluation: (1) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the veteran about the information 
and evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (4) request or 
tell the veteran  to provide any evidence 
in the claimant's possession that pertains 
to the claim, or something to the effect 
that the veteran should "give us 
everything you've got pertaining to your 
claim."  Additionally, the veteran is to 
be specifically informed as to how VA 
calculates both disability rating and 
effective date of award per precedent set 
forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain the names and addresses of all 
identified health care professionals who 
have evaluated or treated the veteran for 
hearing loss in the left ear.  After 
securing the necessary release and 
authorization from the veteran, obtain 
copies of these records. 

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for entitlement to 
an initial compensable disability 
evaluation for hearing loss in the left 
ear.  If the benefit sought on appeal is 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


